DISMISS; Opinion Filed January 7, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01478-CV

                           IN THE INTEREST OF S.H., A CHILD

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-30045-2013

                             MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                   Opinion by Justice Myers
       This is an appeal from the termination of J.E.’s parental rights. The trial court signed the

judgment terminating J.E.’s parental rights on February 28, 2014. J.E.’s notice of appeal was

due twenty days after the trial court signed the judgment, March 20, 2014. See TEX. FAM. CODE

ANN. §§ 109.002(a); 263.405(a) (West 2014); TEX. R. APP. P. 26.1(b), 28.4(a)(1). The time to

file the notice of appeal could have been extended an additional fifteen days to April 4, 2014.

See TEX. R. APP. P. 26.3. J.E. filed his notice of appeal on November 19, 2014, more than seven

months after the time had expired to file the notice of appeal or a motion for extension of time to

file the notice of appeal. “A timely filed notice of appeal is a requirement for this Court’s

jurisdiction.” Lab. Corp. of Am. v. Mid-Town Surgical Ctr., Inc., 16 S.W.3d 527, 529 (Tex.

App.—Dallas 2000, no pet.); see TEX. R. APP. P. 25.1(b). On December 1, 2014, this Court

asked J.E. to file a brief explaining how this Court has jurisdiction over this appeal. J.E.

responded with a letter filed December 5, 2014 that failed to show this Court has jurisdiction.
Because the notice of appeal was untimely, we conclude we lack jurisdiction over this appeal.

See Lab. Corp., 16 S.W.3d at 529.

       We dismiss this appeal for want of jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

141478F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF S.H., A CHILD                   On Appeal from the 199th Judicial District
                                                   Court, Collin County, Texas
                                                   Trial Court Cause No. 199-30045-2013.
No. 05-14-01478-CV                                 Opinion delivered by Justice Myers. Justices
                                                   Bridges and Lang-Miers participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.




Judgment entered this 7th day of January, 2015.




                                             –3–